 

Exhibit 10.10o

TENTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS TENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 29, 2016 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01New Definition. The following definition is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“SREC Subsidiary” means an Excluded Subsidiary formed by Borrower for the sole
purpose of financing or hedging SRECs which shall have no assets other than
SRECs and any related contracts necessary for the financing or hedging of SRECs,
tracking accounts or proceeds thereof.

Section 1.02Amendments to Section 1.01.  The following definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

Clause (b) of the definition of “Change of Control” is hereby amended and
restated in its entirety to read as follows:

1

--------------------------------------------------------------------------------

 

“(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.”

“‘Excluded Property’ means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, (b) any
Intellectual Property, (c) the Equity Interests of or in any Excluded
Subsidiary, (d) any SREC (and any related contracts necessary for the financing
or hedging of SRECs, tracking accounts or proceeds thereof) that is (i) subject
to any financing arrangement not otherwise prohibited by this Agreement or a
hedging arrangement (ii) has been sold, including pursuant to a forward purchase
contract, or a payment upon delivery contract, or (iii) subject to the interest
of an Excluded Subsidiary in connection with the monetization of such SREC as
set forth in the applicable Tax Equity Documents, and (e) any vehicle used as
collateral for a financing arrangement permitted under Section 7.02(x).”

Clause (g) of the definition of “Permitted Dispositions” is hereby amended and
restated in its entirety to read as follows:

“(g) Disposition of (x) SRECs for the purpose of returning such SRECs or
proceeds of such SRECs to an Excluded Subsidiary in accordance with the
applicable Tax Equity Document, (y) SRECs and related contracts necessary for
the financing or hedging of SRECs, tracking accounts or proceeds thereof to an
SREC Subsidiary for the purposes of financing or hedging of SRECs which is not
prohibited hereunder, and (z) SRECs for any other purpose so long as such
Disposition is done in an arms-length transaction.”

Section 1.03Amendment to Section 6.14(d).  Clause (d) of Section 6.14 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(d) Account Control Agreements.  Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (ii) securities accounts that are maintained at
all times with financial institutions  as to which the Administrative Agent
shall have received a Qualifying Control Agreement, (iii) deposit accounts
established solely as payroll

2

--------------------------------------------------------------------------------

 

and other zero balance accounts and such accounts are held at Bank of America,
(iv) deposit accounts established solely for receipt of proceeds from the sale
of Solar Bonds or for the administration or payment of amounts due with respect
to a Solar Bonds Issuance; provided, that, any loan proceeds of a Solar Bonds
Issuance received by the Borrower shall be promptly directed to a deposit
account or other account that complies with clauses (i) through (iii) above as
set forth in the Payment Direction Letter, (iv) FBO accounts (“for the benefit
of” accounts) established by the Borrower exclusively for the benefit of (A)
prospective participants in a Solar Bonds Issuance, the sole purpose of which is
to hold such prospective participants’ funds in connection with their
participation in such Solar Bonds Issuance and (B) Excluded Subsidiaries, the
sole purpose of which is to process payments from Host Customer Agreements so
long as such payments are promptly withdrawn from such account and distributed
pursuant to such Tax Equity Documents, (v) deposit accounts established solely
for the benefit of a Tax Equity Investor to receive customer payments on behalf
of such Tax Equity Investor in connection with Borrower’s operation and
maintenance of PV Systems leased or owned by such Tax Equity Investor and (vi)
other deposit accounts, so long as at any time the balance in any such account
does not exceed $10,000 and the aggregate balance in all such other deposit
accounts does not exceed $100,000.”

Section 1.04Deletion of Section 6.20.  Section 6.20 of the Credit Agreement is
hereby deleted in its entirety.

Section 1.05Amendment to Section 7.01.  Clauses (s) and (x) of Section 7.01 of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:

“(s)(i) Liens on SRECs (and related contracts, tracking accounts and proceeds
thereof), (ii) Liens on property, assets and revenue of SREC Subsidiaries
securing Indebtedness incurred under Section 7.02(u) and (iii) Liens on the
Equity Interests of or in any SREC Subsidiaries securing Indebtedness incurred
under Section 7.02(u).”

“(x)Liens on the property, assets and revenues of Foreign Subsidiaries which are
not Loan Parties securing Indebtedness permitted under Section 7.02(w).”

Section 1.06Amendment to Section 7.02.  Clause (u) of Section 7.02  of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(u) Indebtedness incurred under a financing or hedging of SRECs, and if secured
by a Lien permitted under Section 7.01(s), so long as the sole recourse for the
applicable counterparty under all such financing arrangements or hedging
arrangements is to property, assets and revenue secured by such Lien; and”

 

Section 1.07Amendment to Section 7.03.  Clauses (m) and (n) of Section 7.03 of
the Credit Agreement are hereby amended and restated in their entirety and
Clause (o) is hereby added to Section 7.03 of the Credit Agreement to read as
follows:

3

--------------------------------------------------------------------------------

 

“(m) (i) Investments in the form of loans or advances of operating expenses made
to Silevo, Sunflower or Sunflower Acquisition Corporation made prior to the
Silevo Acquisition Date, in the aggregate original principal amount not to
exceed $10,000,000 and (ii) Investments made solely pursuant to any purchase
obligations of Silevo China Co., Ltd. in favor of Hangzhou Xiaoshan Int’l VC
Development Co., Ltd., Hangzhou Xiaoshan Economic and Technological Development
Zone VC Co., Ltd., and Hangzhou Tonghui Venture Capital Co., Ltd., with the
aggregate principal amount of such obligation not to exceed $15,000,000, subject
to exchange rate fluctuations;”

“(n) to the extent constituting Investments, advances in respect of transfer
pricing and cost-sharing arrangements, so long as such arrangements have been
approved by the Borrower’s board of directors and its certified public
accountants which accountants are reasonably acceptable to Agent; and”

“(o) To the extent it constitutes an Investment, the contribution of SRECs (and
any related contracts necessary for the financing or hedging of SRECs, tracking
accounts or proceeds thereof) to an SREC Subsidiary for the purpose of financing
or hedging of SRECs so long as the applicable SREC Subsidiary has executed a
Payment Direction Letter.”

Section 1.08Amendment to Section 7.16.  Section 7.16 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“ Except with respect to Sections 7.02(q), 7.06(b) and 7.09(a)(ii) which shall
at all times be applicable to Borrower and each of its Subsidiaries, the
covenants set forth in this Article VII shall in no way be applicable to the
activities of the Excluded Subsidiaries required, contemplated or permitted
under (i) the Tax Equity Documents, Backlever Financings, or System Refinancings
in effect on the Closing Date, (ii) the Tax Equity Documents, or documents
related to Backlever Financings, executed after the Closing Date which are
materially similar to the Tax Equity Documents or documents related to Backlever
Financings in effect on the Closing Date or otherwise approved in accordance
with Section 2.01(b)(ii), and (iii) all other Tax Equity Documents, Backlever
Financings or System Refinancings to the extent the obligations of Borrower and
its Subsidiaries thereunder (x) do not materially impair the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
(y) could be reasonably expected to result in a Material Adverse Effect or (z)
do not restrict the ability of Borrower or any Excluded Subsidiary to perform
its obligations under the Payment Direction Letter; provided, however, under no
circumstance shall a Subsidiary incur a Lien on the assets or equity of any Loan
Party (other than a Permitted Lien).”

ARTICLE II.
CONDITIONS TO EFFECTIVENESS

4

--------------------------------------------------------------------------------

 

Section 2.01Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent): 

(a)Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent, on or
before 12:00 pm (Pacific time) on March 29, 2016.

(b)No Default or Event of Default shall exist.

(c)Administrative Agent shall have received an officer’s certificate executed by
a Responsible Officer of Borrower.

ARTICLE III.
MiSCELLANEOUS

Section 3.01Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

5

--------------------------------------------------------------------------------

 

(f)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims. 

Section 3.03Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

Section 3.05Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08Counterparts; Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

Section 3.09No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.10GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6

--------------------------------------------------------------------------------

 

Section 3.12Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis. 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:SOLARCITY CORPORATION,

a Delaware corporation

 

By: /s/Tanguy Serra

Name:Tanguy Serra

Title:Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., 

in its capacity as Administrative Agent

 

By: /s/Angela Larkin

Name:Angela Larkin

Title:Assistant Vice President

 

 

LENDERS:BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

By: /s/Thomas R. Sullivan

Name:Thomas R. Sullivan

Title:Senior Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By: /s/Mikhail Faybusovich

Name:Mikhail Faybusovich

Title:Authorized Signatory

 

 

By: /s/Warren Van Heyst

Name:Warren Van Heyst

Title:Authorized Signatory

 

 

SILICON VALLEY BANK,

as a Lender

 

By: /s/Mona Maitra

Name:Mona Maitra

Title:Vice President

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION, AS SUCCESSOR IN INTEREST TO
BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

By: /s/Randall Lee

Name:Randall Lee

Title:Vice President


 

--------------------------------------------------------------------------------

 

CIT BANK N.A.,

as a Lender

 

By: /s/Daniel Miller

Name:Daniel Miller

Title:Director

 

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

By: /s/Kyle J. Shelly

Name:Kyle J. Shelly

Title:Vice President


DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

 

By: /s/Anca Trifan

Name:Anca Trifan

Title:Managing Director

 

By: /s/Peter Cucchiara

Name:Peter Cucchiara

Title:Vice President

 

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
as a Lender

By: /s/Frank Lambrinos

Name:Frank Lambrinos

Title:Authorized Signatory

CITIBANK, N.A.,
as a Lender

By: /s/Ashwani Khubani

Name:Ashwani Khubani

Title:Vice President / Director

GOLDMAN SACHS BANK USA,
as a Lender

By: /s/Jerry Li

Name:Jerry Li

Title:Authorized Signatory

 

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

POPPY ACQUISITION LLC

 

By: /s/Tanguy Serra

Name:Tanguy Serra

Title:Chief Financial Officer

 

 

 

ZEP SOLAR LLC

 

By: /s/Tanguy Serra

Name:Tanguy Serra

Title:Chief Financial Officer

 

 

 

SILEVO, LLC

 

By: /s/Tanguy Serra

Name:Tanguy Serra

Title:Treasurer

 

 